NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA GUADALUPE MENDOZA                          No.    15-72007
MADRIGAL,
                                                 Agency No. A078-081-026
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Maria Guadalupe Mendoza Madrigal, a native and citizen of Mexico,

petitions for review of an immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that she did not have a reasonable fear of persecution or torture in

Mexico, and thus is not entitled to relief from her reinstated removal order. We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

IJ’s factual findings, Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016),

and we review de novo claims of due process violations in immigration

proceedings, Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We deny the

petition for review.

      We reject, as unsupported by the record, Mendoza Madrigal’s contention

that the IJ violated her due process rights or otherwise failed to adequately review

the asylum officer’s determination. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

      Apart from her due process contentions, Mendoza Madrigal does not

challenge the IJ’s determination that she did not have a reasonable fear of

persecution or torture in Mexico, and therefore has waived any such challenge.

See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an

issue by failing to raise it in the opening brief).

      PETITION FOR REVIEW DENIED.




                                            2                                 15-72007